Name: Commission Regulation (EEC) No 828/79 of 26 April 1979 amending Regulation (EEC) No 1687/76 laying down common detailed rules for verifying the use and/or destination of products from intervention
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 105/22 Official Journal of the European Communities 27 . 4 . 79 COMMISSION REGULATION (EEC) No 828/79 of 26 April 1979 amending Regulation (EEC) No 1687/76 laying down common detailed rules for verifying the use and/or destination of products from intervention THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), ' as last amended by Regulation (EEC) No 590/79 (2), and in particular Articles 1 2 (4) and 26 (3) thereof, and the corresponding provisions of the other Regulations establishing a common organization of the market in respect of agricultural products, Whereas Commission Regulation (EEC) No 1 687/76 (3), as last amended by Regulation (EEC) No 263/79 (4), prescribes the provisions to be applied when products subject to a specific use and/or destina ­ tion are removed from intervention stock ; whereas Council Regulation (EEC) No 222/77 of 13 December 1976 on Community transit (5 ) allows Belgium and Luxembourg to apply to the Community transit docu ­ ments the agreements concluded or to be concluded between them with a view to reducing or abolishing frontier formalities ; whereas for the purpose of Regula ­ tion (EEC) No 1687/76 the Belgo-Luxembourg Economic Union should therefore be regarded as a single Member State ; Whereas the measures provided for in this Regulation are in accordance with the opinions of all relevant management committees, HAS ADOPTED THIS REGULATION : Article 1 The following paragraph shall be added to Article 1 of Regulation (EEC) No 1687/76 : '3 . For the purpose of this Regulation , the Belgo ­ Luxembourg Economic Union (BLEU) is consid ­ ered as a single Member State .' Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 26 April 1979 . For the Commission Finn GUNDELACH Vice-President (&gt;) OJ No 172, 30. 9 . 1966, p . 3025/66 . (2 ) OJ No L 78 , 30 . 3 . 1979, p. 1 . (3 ) OJ No L 190, 14. 7 . 1976, p . 1 . (4 ) OJ No L 41 , 16 . 2 . 1979, p . 14. (5 ) OJ No L 38 , 9 . 2 . 1977, p . 1 .